 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Jesus Antonio Ramirez-Esperano,                   No. CV-17-04668-PHX-JJT (DMF)
10                  Petitioner,                        ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15          At issue is the Report and Recommendation (Doc. 16) (“R&R”) entered by United
16   States Magistrate Judge Deborah M. Fine recommending that the Court deny and dismiss
17   with prejudice the Amended Petition for Writ of Habeas Corpus pursuant to 28 U.S.C.
18   § 2254 (Doc. 7). Petitioner has filed an Objection (Doc. 17), as well as a Motion of Request
19   for Speedy Ruling (Doc. 20). The Court will overrule the Objection, adopt the R&R and
20   dismiss the Petition with prejudice.
21          Pursuant to a plea agreement between Petitioner and the Yuma County Attorney,
22   Counts One and Two of the charges against him were amended from the original counts of
23   sexual exploitation of a minor to the lesser charge of attempted exploitation; the remaining
24   six exploitation charges were to be dismissed. The result of this amendment, which
25   Petitioner agreed to in his plea agreement, had the effect of significantly lessening his
26   exposure to prison time. At his change of plea hearing, Petitioner answered all of the
27   questions put to him by the judge so as to satisfy the judge that Petitioner knew and
28   understood what he had agreed to, and his attorney advised the same. Petitioner signed
 1   and initialed on each page the plea agreement containing the acknowledgement to the
 2   amended lesser charges. At the conclusion of proceedings, Petitioner got the benefit of the
 3   reduced charges and was sentenced accordingly. He now seeks to disavow all of that to
 4   which he avowed under oath before.
 5          Judge Fine correctly analyzed the matter and concluded, according to the applicable
 6   standard, that Petitioner does not even argue, let alone establish, that the state court’s
 7   adjudication of Petitioner’s claims was a decision contrary to established federal law or a
 8   decision based on an unreasonable determination of the facts. The Court will go further
 9   and find that the Petition, and the argument Petitioner makes in it, is frivolous and wasteful
10   of the Court’s time.
11          IT IS ORDERED overruling Petitioner’s Objections (Doc. 17) and adopting in
12   whole Judge Fine’s R&R (Doc. 16).
13          IT IS FURTHER ORDERED denying and dismissing with prejudice the Amended
14   Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (Doc. 7).
15          IT IS FURTHER ORDERED denying as moot Petitioner’s Motion of Request for
16   Speedy Ruling (Doc. 20).
17          IT IS FURTHER ORDERED denying a Certificate of Appealability as Petitioner
18   has not made a substantial showing of the denial of a federal constitutional right, and jurists
19   of reason would not find the court’s assessment of Petitioner’s constitutional claims
20   debatable or wrong.
21          Dated this 8th day of March, 2019.
22
23                                           Honorable John J. Tuchi
                                             United States District Judge
24
25
26
27
28


                                                  -2-
